Case 8:20-cv-02004-VMC-SPF Document 1 Filed 08/27/20 Page 1 of 11 PageID 1




                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                        TAMPA DIVISION

  FLORIAN WILMUNC and LANA
  WILMUNC,

         Plaintiffs,

  v.                                                          Case No.:

  FAMILY DOLLAR STORES
  OF FLORIDA, LLC,

        Defendant.
  ___________________________________/

                                            NOTICE OF REMOVAL

         Please take notice that in accordance with 28 U.S.C. § 1332, 28 U.S.C. § 1441, and

  28 U.S.C. § 1446, Defendant FAMILY DOLLAR STORES OF FLORIDA, LLC, by and

  through the undersigned counsel, hereby removes to this Court the following action,

  currently pending in the Circuit Court for the Sixth Judicial Circuit in and for Pasco County,

  Florida: Florian Wimunc and Lana Wimunc v. Family Dollar Stores of Florida, LLC, Case

  No. 20-CA-001619. As grounds for removal of this action, Defendant states as follows:

         1.       On July 17, 2020, Plaintiffs filed a Complaint and Demand for Jury Trial

  against Defendant in the Circuit Court for the Sixth Judicial Circuit, in and for Pasco County,

  Florida. Service of the original Complaint was performed on August 24, 2020. In accordance

  with 28 U.S.C. § 1446(a), a copy of the entire state court file is attached hereto as Exhibit A.

         2.       The above-styled action arises from an alleged incident that occurred on

  March 1, 2019 in Pasco County, Florida. Specifically, Plaintiff Florian Wimunc alleges that

  he tripped over a parking stop and fell on the premises of the Family Dollar Store located at
                                            COLE, SCOTT & KISSANE, P.A.
              4301 WEST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FLORIDA 33607 - (813) 289-9300 - (813) 286-2900 FAX
Case 8:20-cv-02004-VMC-SPF Document 1 Filed 08/27/20 Page 2 of 11 PageID 2




  1103 Alt. U.S. Hwy. 19 in Holiday, Florida. Plaintiff Florian Wimunc is now suing Family

  Dollar for negligence, claiming that he “suffered bodily injury and resulting pain and

  suffering, impairment, disability, inconvenience, aggravation of a physical disease or defect,

  disfigurement, mental anguish, loss of capacity for the enjoyment of life, expenses of

  hospitalization, medical and nursing case [sic.] and treatment, loss of earnings, loss of ability

  to earn money,” and adding that these injuries “are permanent,” so that Plaintiff Florian

  Wimunc “will continue to suffer the losses in the future.” [Comp. ¶ 15]. Plaintiff Lana

  Wimunc brings a derivative claim for loss of consortium, claiming that she “has suffered the

  loss of protection, affections, temporary and permanent loss of services, support, comfort,

  consortium, companionship and society of her husband, Florian Wimunc, to whom she was

  duly married at the time, date, and place of the incident in question.” [Comp. ¶ 18].

         3.       This Court has original jurisdiction over the above-styled action under 28

  U.S.C. 1441(a).

         4.       Removal of the above-styled action is proper under 28 U.S.C. § 1332(a),

  because complete diversity of citizenship exists between the parties and the amount in

  controversy is greater than $75,000.

         5.       Plaintiffs served Defendant with their Complaint on August 24, 2020.

         6.       Since fewer than thirty (30) days have passed since this date of service, this

  Notice of Removal is timely filed under 28 U.S.C. 1446(b).

         7.       In accordance with 28 U.S.C. § 1446(d), Defendant served Plaintiffs with a

  Notice of Filing of Notice of Removal, filed contemporaneously in the Circuit Court for



                                                               2
                                            COLE, SCOTT & KISSANE, P.A.
              4301 WEST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FLORIDA 33607 - (813) 289-9300 - (813) 286-2900 FAX
Case 8:20-cv-02004-VMC-SPF Document 1 Filed 08/27/20 Page 3 of 11 PageID 3




  Pasco County, Case No. 20-CA-001619. A copy of this Notice of Filing is attached hereto as

  Exhibit B.

   COMPLETE DIVERSITY OF CITIZENSHIP EXISTS BETWEEN THE PARTIES

         8.        In order to determine diversity jurisdiction, this Court must examine the

  “totality of the evidence.” Jones v. Law Firm of Hill and Ponton, 141 F. Supp. 2d 1349, 1355

  (M.D. Fla. 2001).

         9.        Plaintiff Florian Wimunc is a resident of Florida [Comp. ¶ 2].

         10.       Plaintiff Lana Wimunc is a resident of Florida [Comp. ¶ 3].

         11.       “There is a presumption that the state in which a person resides is also that

  person’s domicile for purposes of diversity jurisdiction.” Jones, 141 F. Supp. 2d at 1355

  (M.D. Fla. 2001). Furthermore, a party’s domicile determines the party’s citizenship for the

  purpose of establishing diversity jurisdiction. See McCormick v. Aderholt, 293 F.3d 1254,

  1257 (11th Cir. 2002).

         12.       Plaintiffs allege that on March 1, 2019, Defendant operated, had possession

  of, and controlled the premises of the Family Dollar store located at 1103 Alt. Hwy. 19 in

  Holiday, Florida. [Comp. ¶¶ 6-7].

         13.       Family Dollar Stores of Florida, LLC is a Virginia Limited Liability Company

  headquartered in Chesapeake, Virginia. A copy of the current registration page for this entity

  with the Florida Secretary of State is attached hereto as Exhibit C.

         14.       For purposes of diversity jurisdiction, the citizenship of a limited liability

  company is determined by the citizenship of each of its members. See Rolling Greens MHP,

  L.P. v. Comcast SCH Holdings L.L.C., 374 F.3d 1020, 1022 (11th Cir. 2004).

                                                                3
                                             COLE, SCOTT & KISSANE, P.A.
               4301 WEST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FLORIDA 33607 - (813) 289-9300 - (813) 286-2900 FAX
Case 8:20-cv-02004-VMC-SPF Document 1 Filed 08/27/20 Page 4 of 11 PageID 4




         15.       Family Dollar Stores of Florida, LLC only has one member, Family Dollar

  Stores, Inc. A copy of the Written Consent demonstrating this membership is attached hereto

  as Exhibit D.

         16.       Under 28 U.S.C. § 1332 (c)(1), a corporation is a citizen of the state in which

  it is incorporated. It is also a citizen of the state in which its principal place of business is

  located.

         17.       Family Dollar Stores, Inc. is a Delaware corporation whose principal place of

  business is in Virginia. Consequently, for purposes of diversity jurisdiction, Family Dollar

  Stores, Inc. is a citizen of the States of Delaware and of Virginia. A copy of the proof of

  incorporation for Family Dollar Stores, Inc. is attached hereto as Exhibit E.

         18.       Since Plaintiffs are citizens of Florida, and the Defendant in this action—

  Family Dollar Stores of Florida, LLC—is a citizen of Delaware and Virginia, complete

  diversity of citizenship exists between the parties.

                    THE AMOUNT IN CONTROVERSY EXCEEDS $75,000

         19.       In the Complaint, Plaintiffs claim that their damages exceed thirty thousand

  Dollars ($30,000.00), exclusive of interest and court costs. [Comp. ¶1].

         20.       Under Fla. Stat. §§ 34.01(1)(c) and 26.012(2)(a),                               after January 1, 2020,

  Florida Circuit Courts have original jurisdiction of civil actions not cognizable in the County

  Courts, to wit, actions in which claimed damages exceed $30,000.00. Thus, Plaintiffs’

  assertion identifying their damages as exceeding $30,000.00 in value at the outset of their

  Complaint is purely jurisdictional in nature [Comp. ¶ 1].



                                                                4
                                             COLE, SCOTT & KISSANE, P.A.
               4301 WEST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FLORIDA 33607 - (813) 289-9300 - (813) 286-2900 FAX
Case 8:20-cv-02004-VMC-SPF Document 1 Filed 08/27/20 Page 5 of 11 PageID 5




         21.       Notwithstanding, Plaintiffs Florian Wimunc and Lana Wimunc each petition

  for an award of compensatory damages greater than $30,000.00 in their respective prayers

  for relief, which appear separately at the respective ends of Count I and Count II of the

  Complaint [Comp. p. 6 (following ¶ 15); p. 7 (following ¶ 18)]. These separate petitions for

  relief identify the type of damages sought—“compensatory damages”—as well as their

  amount—“exceeding $30,000.00” for each Plaintiff, which corresponds to a total amount in

  excess of sixty thousand Dollars ($60,000.00).

         22.       From the face of the Complaint, then, claimed damages exceed $60,000.00.

  Thus, while the amount of damages is not precisely identified, Plaintiffs have defined and

  excluded the lower limit of their damages range.

         23.       When damages are not specified with precision in the original State Court

  Complaint, a defendant seeking removal must prove, by a preponderance of the evidence,

  that “the amount of controversy more likely than not exceeds . . . the jurisdictional

  requirement.” Roe v. Michelin N. Am., Inc., 613 F.3d 1058, 1061 (11th Cir. 2010)(citations

  omitted).

         24.       However, a removing defendant is not “required to prove the amount in

  controversy beyond all doubt or to banish all uncertainty about it.” Pretka v. Kolter City

  Plaza II, Inc., 608 F.3d 744, 754 (11th Cir. 2010).

         25.       In determining the amount in controversy, this Court should first look to the

  Complaint. If the amount of damages cannot be precisely ascertained from the face of the

  operative Complaint, this Court may consider the Notice of Removal, along with all other



                                                                5
                                             COLE, SCOTT & KISSANE, P.A.
               4301 WEST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FLORIDA 33607 - (813) 289-9300 - (813) 286-2900 FAX
Case 8:20-cv-02004-VMC-SPF Document 1 Filed 08/27/20 Page 6 of 11 PageID 6




  “evidence relevant to the amount in controversy at the time the case was removed.” Williams

  v. Best Buy Co., 269 F.3d 1316, 1320 (11th Cir. 2001).

         26.       In determining whether diversity jurisdiction exists, this Court may also

  consider pre-suit settlement offers and demands to evaluate whether a case is a proper

  candidate for removal. See Lowery v. Ala. Power Co., 483 F.3d 1184, 1213 n.62 (11th Cir.

  2007); accord Addo v. Globe Life & Acc. Ins. Co., 230 F.3d 759, 762 (5th Cir. 2000)

  (concluding that settlement letter which was “not plainly a sham” could be considered in

  determining that the amount in controversy requirement was met.).

         27.       “A settlement offer, by itself, may not be determinative, [but] it counts for

  something.” Burns v. Windsor Ins. Co., 31 F.3d 1092, 1097 (11th Cir. 1994).

         28.       In addition to considering settlement offers, this Court may make “reasonable

  deductions, reasonable inferences, or other reasonable extrapolations” based on the

  allegations of the parties and any other evidence that has been submitted. Pretka v. Kolter

  City Plaza II, Inc., 608 F.3d 744, 754 (11th Cir. 2010).

         29.       In particular, this Court may consider trial verdicts or settlements in cases

  alleging injuries similar to those claimed by Plaintiff Florian Wimunc in the instant case. See

  Payne v. J.B. Hunt Transport, Inc., 154 F. Supp. 3d 1310, 1314 (Fla. M.D. 2016) (relying on

  trial verdicts and settlements from cases alleging similar injuries to find that more likely than

  not, the amount in controversy requirement was met); see also Mullaney v. Endogastric

  Solutions, Inc., No. 11-62056-civ, 2011 U.S. Dist. LEXIS 120918 (S.D. Fla. Oct. 19, 2011).

         30.       This Court need not “suspend reality or shelve common sense in determining

  whether the face of the [operative] Complaint . . . establishes the jurisdictional amount.” As

                                                                6
                                             COLE, SCOTT & KISSANE, P.A.
               4301 WEST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FLORIDA 33607 - (813) 289-9300 - (813) 286-2900 FAX
Case 8:20-cv-02004-VMC-SPF Document 1 Filed 08/27/20 Page 7 of 11 PageID 7




  the Eleventh Circuit has explained, “viewing the facts through the lens of common sense is

  not star gazing.” Id. at 770.

         31.       Furthermore, Plaintiffs cannot attempt to defeat federal jurisdiction by

  drafting their pleadings in so vague a manner that their operative Complaint—the original

  Complaint in this action—fails to give Defendant any indication of the value of their claims.

  Otherwise, plaintiffs skilled in this form of artful pleading could simply make federal

  jurisdiction disappear. See Roe v. Michelin N. Am., Inc., 613 F.3d at 1064 (11th Cir. 2010).

         32.       As the Eleventh Circuit has instructed, “[w]hen a district court can determine,

  relying on its judicial experience and common sense, that a claim satisfies the amount-in-

  controversy requirements, it need not give credence to a plaintiff’s representation that the

  value of the claims is indeterminate. Otherwise, a defendant could wrongly be denied the

  removal to which it is entitled.” Id.

         33.       Here, examination of the Complaint alone confirms from the outset that the

  amount in controversy between the parties exceeds $60,000.00.

         34.       On April 13, 2020, Plaintiff Florian Wimunc made a pre-suit written

  settlement demand of $350,000.00 to Family Dollar Stores of Florida, LLC only in relation

  to the personal injury claim that is the subject of this lawsuit. A copy of this demand letter is

  attached hereto as Exhibit F.

         35.       With this pre-suit demand letter, Plaintiff enclosed a copy of a radiology

  report dated July 17, 2019 and attached hereto as Exhibit G, prepared by Dr. Paul Hahn to

  memorialize the findings made on an MRI of the lumbar spine without contrast performed

  for Plaintiff Florian Wimunc.

                                                                7
                                             COLE, SCOTT & KISSANE, P.A.
               4301 WEST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FLORIDA 33607 - (813) 289-9300 - (813) 286-2900 FAX
Case 8:20-cv-02004-VMC-SPF Document 1 Filed 08/27/20 Page 8 of 11 PageID 8




         36.       This July 17, 2019 lumbar spine MRI report documents the following

  findings, all of which are pathological:

        Vertebral Level L2-L3:                     Moderate [spinal] canal stenosis with lateral recess
                                                    stenosis, worse on the left side. Possible impingement
                                                    of the exiting left L2 nerve root.

        Vertebral Level L3-L4:                     Moderate to severe [spinal] canal stenosis. At least
                                                    moderate bilateral neural foraminal stenosis abutting
                                                    both exiting L3 nerve roots. Correlate clinically.

        Vertebral Level L4-L5:                     Moderate to severe [spinal] canal stenosis.
                                                    Impingement of the exiting right L4 nerve root. At least
                                                    moderate left-sided neural foraminal stenosis. Correlate
                                                    clinically.

        Vertebral Level L5-S1:                     Moderate [spinal] canal stenosis. Impingement of both
                                                    exiting L5 nerve root.

         Exhibit G, p. 2.

         37.       On September 6, 2019, Plaintiff Florian Wimunc underwent an epidural

  steroid injection procedure at the L3-L4 vertebral level, performed by Dr. Rafael Santiago to

  relieve the symptoms caused by intervertebral lumbar disc disorder with radiculopathy. A

  copy of the operative note prepared by Dr. Santiago is attached hereto as Exhibit H.

         38.       The April 13, 2020 demand letter reflects that this epidural lumbar steroid

  injection performed by Dr. Santiago on September 6, 2019 provided minimal relief to

  Plaintiff Florian Wimunc, who then returned to spinal surgeon Dr. Eric Sincoff—a surgeon

  who had performed a cervical fusion for him in 2017. According to the demand letter, Dr.

  Sincoff recommended that Florian Wimunc undergo a L3-S1 laminectomy. See Exhibit F, p.

  4, bottom.



                                                                8
                                             COLE, SCOTT & KISSANE, P.A.
               4301 WEST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FLORIDA 33607 - (813) 289-9300 - (813) 286-2900 FAX
Case 8:20-cv-02004-VMC-SPF Document 1 Filed 08/27/20 Page 9 of 11 PageID 9




         39.       Trial verdicts or settlements in cases alleging lumbar nerve root impingement,

  which necessitated treatment similar to that received by Plaintiff Florian Wimunc and

  recommended to him in the instant case have routinely exceeded $75,000.00. Three

  representative jury verdicts are attached hereto as Exhibit I.

         40.       The cases corresponding to these attached jury verdicts involve substantially

  similar injuries to those claimed in the instant case, and as such, constitute evidence

  sufficient to establish the amount in controversy in the instant case. See Exhibit I.

         41.       On July 17, 2020, Plaintiffs filed their Complaint, seeking loss of consortium

  damages for Plaintiff Lana Wimunc in excess of $30,000.00 in addition to the damages

  already claimed by Plaintiff Florian Wimunc in connection with the alleged trip and fall on

  March 1, 2019 [Comp.].

         42.       Based on all of these factors—the compensatory damages allegations made in

  the Complaint on behalf of both Plaintiffs for an amount exceeding $60,000.00, combined

  with the April 13, 2020 pre-suit demand letter that estimated Plaintiff Florian Wimunc’s

  personal injury claim to be worth $350,000.00, the findings made for Plaintiff Florian

  Wimunc on lumbar spine MRI, the epidural steroid injection procedure that he underwent on

  September 6, 2019, and the recommendation for a multi-vertebral level laminectomy made

  by spine surgeon Dr. Eric Sincoff to Florian Wimunc after that —the amount in controversy

  in this case more likely than not exceeds $75,000.00.




                                                                9
                                             COLE, SCOTT & KISSANE, P.A.
               4301 WEST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FLORIDA 33607 - (813) 289-9300 - (813) 286-2900 FAX
Case 8:20-cv-02004-VMC-SPF Document 1 Filed 08/27/20 Page 10 of 11 PageID 10




                                                     CONCLUSION

          Removal is proper, because the above-styled action falls within this Court’s diversity

   jurisdiction under 28 U.S.C. §1332(a)(1). Defendant has met its burden in establishing, by a

   preponderance of the evidence, that complete diversity of citizenship exists between the

   parties and that the amount in controversy exceeds $75,000.00. Moreover, venue is proper in

   the United State District Court for the Middle District of Florida, because Plaintiffs filed their

   Complaint in the Florida Circuit Court in and for Pasco County, Florida. Finally, Family

   Dollar Stores of Florida, LLC has timely filed this Notice and has otherwise met all

   procedural requirements for removal. For all of the foregoing reasons, Family Dollar Stores

   of Florida, LLC respectfully requests that this Court accept jurisdiction over the above-styled

   action under 28 U.S.C. § 1332 and conduct all further proceedings in this case.

          Dated this 27th Day of August, 2020.

                                                               Respectfully submitted,

                                                               s/ Elisabeth A Fontugne
                                                               DANIEL A. SHAPIRO
                                                               Florida Bar No.: 965960
                                                               ELISABETH A FONTUGNE
                                                               Florida Bar No.: 115954




                                                               10
                                             COLE, SCOTT & KISSANE, P.A.
               4301 WEST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FLORIDA 33607 - (813) 289-9300 - (813) 286-2900 FAX
Case 8:20-cv-02004-VMC-SPF Document 1 Filed 08/27/20 Page 11 of 11 PageID 11




                                         CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 27th day of August, 2020, I filed a true and correct

   copy of the foregoing document with the Clerk of Court. I also certify that a true and accurate

   copy of the foregoing document has been furnished via e-mail to Counsel of record for

   Plaintiffs, Mr. Raymond A. Haas, Esq., c/o HD Law Partners, Post Office Box 23567,

   Tampa, FL 33623, (813) 280-1366 (T), (813) 254-8555 (F), haas@hdlawpartners.com;

   breneman@hdlawpartners.com.

                                                        COLE, SCOTT & KISSANE, P.A.
                                                        Counsel for Defendant Family Dollar Stores of
                                                        Florida, LLC
                                                        4301 West Boy Scout Boulevard
                                                        Suite 400
                                                        Tampa, Florida 33607
                                                        Telephone (813) 864-9393
                                                        Facsimile (813) 286-2900
                                                        Primary e-mail:
                                                         elisabeth.fontugne@csklegal.com
                                                        Secondary e-mail:
                                                        jacqueline.geraghty@csklegal.com



                                                By: s/ Elisabeth A Fontugne
                                                    DANIEL A. SHAPIRO
                                                    Florida Bar No.: 965960
                                                    ELISABETH A FONTUGNE
                                                    Florida Bar No.: 115954




                                                               11
                                             COLE, SCOTT & KISSANE, P.A.
               4301 WEST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FLORIDA 33607 - (813) 289-9300 - (813) 286-2900 FAX
